Citation Nr: 1428389	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-40 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a gunshot wound to the right thigh, Muscle Group XIV, to include right meralgia parasthetica.  

2.  Entitlement to a rating in excess of 10 percent for a right thigh scar.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel



INTRODUCTION

The Veteran had active military service from April 1966 to April 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 

In his substantive appeal, the Veteran essentially raised a claim of clear and unmistakable error in the July 1968 rating decision.  He questioned why a separate rating for a scar was not initially awarded in 1968 when the 30 percent was assigned, since the scar has always been present and tender.  This issue is REFERRED to the RO for initial adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, the only medical evidence of record during the course of this appeal is a VA examination from 2007.  Since that time the Veteran has suggested that as time has elapsed he has experienced increased pain in his right lower extremity.  Given the significant passage of time, and concern for accurately rating the Veteran's service connected disabilities, the Board concludes that another examination should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to assess the current nature and severity of the residuals, including the scar, from his gunshot wound to his right thigh.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



